Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT, entered into this 1st day of January, 2010, by and between Republic First Bancorp, Inc., a Pennsylvania bank holding corporation (“Company”), Republic First Bank, a Pennsylvania bank (“Bank”), and Harry D. Madonna (“Executive”). WHEREAS, Bank is a wholly-owned subsidiary of the Company; and WHEREAS, the Company and the Executive are parties to an Employment Agreement dated January 10, 2007, which Agreement was Amended by Agreement dated December 18, 2008 (the "Prior Employment Agreement"); and WHEREAS, the Company and Bank desire to continue to employ Executive as Chairman of the Board of Directors, President and Chief Executive Officer of the Company and Chairman of the Board of Directors, Chief Executive Officer and President of the Bank upon the terms and conditions set forth in this Employment Agreement; and WHEREAS, the Executive desires to continue to be employed in such capacities by the Company and the Bank (Bank and Company are sometimes hereinafter referred to jointly as “Employer” or "Employers"), subject to the terms and conditions of this Agreement; NOW THEREFORE, in consideration of the mutual promises contained herein, and other good and valuable consideration, receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: 1.Term.This Agreement shall be effective as of January 1, 2010 (“Effective Date”) and shall continue until terminated as provided for in Paragraph 4 below. 2.Duties and Employment.Company hereby employs Executive as Chairman of the Board of Directors, and President and Chief Executive Officer of the Company and Chief Executive Officer and Chairman of the Board of Directors of the Bank, pursuant to the terms hereof.Executive shall faithfully perform such duties as are customarily required of a Chairman, President and Chief Executive Officer and shall devote such time, energy and attention to those duties and to such other duties as may be reasonably assigned to him by the Boards pursuant to the terms of this Agreement; provided that nothing contained herein shall prohibit Executive from making personal investments (provided that such investments do not interfere with his duties hereunder) or participating or engaging in community, charitable, educational and other business activities that do not materially interfere with his duties hereunder, or simultaneously serving as executive Chairman of the Board of Directors of First Bank of Delaware. 3.
